DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 01/27/2021.
Claims 1-6, 8-9, 11-16 and 18-19 are pending.
Claims 7, 10, 17 and 20 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-9, 11-16 and 18-19 filed 01/27/2021 have been considered but are not persuasive. 

The Applicant presented argument with respect to 35 USC § 103 rejection of claims 1 and 11 that in Hampel -
(i) the control plane node 222 is not a child node (or descendant node) of IAB node 216 (which the Office Action has equated with the first node recited in the claims). Therefore, the control plane node 222 is different and distinguishable from the second node recited in the claims as "a descendant node of the first node". (REMARKS, Page 4 Paragraphs 2-5)

(ii) "the first node transmits the first message in response to detection of backhaul link failure (or backhaul link recovery) of a descendant node of the first node." Applicants respectfully submit that the cited prior art references fail to disclose the noted limitations of claims 4 and 14. (REMARKS, Page 4 Paragraph 6)
The Examiner respectfully disagrees. The Examiner presents in response to argument –
(i) Hampel discloses (Fig. 9, Para [0101]) Based on the derived link and route information, at 912, the IAB node 216 selects Flow 2 to be migrated from Domain A 242 to Domain B 240. At 920, Flow 2 (second routing path) has been migrated (from Domain A) to Domain B 240, such that the access traffic for Flow 2 is exchanged on a tunnel between IAB node 216 (second node, maintaining routing table of the Flow 2 routing path, the second routing path) and the core network 206, via Domain B 240 (first node 208, implying routing message exchange between nodes 208 and 216 for (Para [0058]) re-assigning traffic flow 2 to a new tunnel with different endpoints. See also Para [0080] nodes exchange routing message. Hampel further discloses (Fig. 4, Fig. 5, Para [0059]) that access traffic from the core network 206 (control plane node 222, Para [0061]) towards the UE 220 (to IAB node 216, second node) may be switched to routing path 246 through the main backhaul network 204 and towards border node 208 (via IAB node 228 to IAB node 216 which is interpreted as second node is a descendant node of control plane node 222 and border node 208, as evidenced by CALLAWAY). See also Fig. 9 message 920 to IAB 216 via IAB node 230 (descendant nodes) via Domain B 240 CALLAWAY defines a descendant node (Fig. 3, Para [0056]) A "descendant node" is a node that descends from the network coordinator (root or donor node. e.g. control plane node 222 of HAMPE) or other nodes (first nodes, Para [0009] intermediate devices, e.g. border node 208 of HAMPEL) that are between the node (descendent node or second node) and the network coordinator. In the above Hampel is disclosing routing message exchanged between each node including IAB border node 208 and IAB end node 216 (see Fig. 5) for setting the flow 2 traffic as shown in Fig. 9. Which is also shown by traffic path between IAB node 216 and core node 222 through Domain 242 using IAB border node 210 in Fig. 4 switch to use Domain 240 using IAB border node 208. In the above IAB border is the first node and IAB node 216 is the second node as the descendant node of both the first node 208 and core node 222, as explicitly defined by Callaway.
Further IAB nodes 208 (first node) and 216 (second node) are not functionally same as the control plane node 222 which can be defined as a Donor node as explicitly defined by 3GPP874 (Page 6, Section 3.1) IAB-donor RAN node which provides UE’s interface to core network and wireless backhauling functionality to IAB nodes, which is analogous to HAMPLE control plane node 222 of the core network 206 providing UE’s interface to core network.
Therefore claim 1and 11 are rejected.
The Examiner presents in response to argument –
(ii) Hampel discloses (Fig. 4, Fig. 5, failure of link 244, Para [0057-0059]) Link failure occurs along routing path 238 (e.g., at link 244, between IAB node 216 and IAB node 230, a downstream or descendent node of control plane node 222, and IAB CALLAWAY). The traffic flow within tunnel 224 between the local anchor (IAB node 216) and the global anchor (control plane node 222) may be migrated from network routing domain 242 to network routing domain 240, switched to routing path 246 (from routing path 238). CALLAWAY defines a descendant node (Fig. 3, Para [0056]) A "descendant node" is a node that descends from the network coordinator or other nodes (first nodes, Para [0009] intermediate devices) that are between the node (descendent node or second node) and the network coordinator. (Para [0066, 0068, 0072]) FFD may have route discovery capabilities, based on a table-based routing protocol, forwarding a frame to a descendant. Routing table is updated based on transmitted RREQ frame. As explained above, node 216, of Fig. 4 and Fig. 5, is a descendant node of nodes 230, 228, 222, 210, 208 (first node) as defined by Callaway. The failure was between node 230 and 216, providing a link failure at the descendant node 216 of the first node 208.
 Therefore claims 4 and 14 are rejected.
Dependent claims 2-3, 5-6, 8-9, 12-13, 15-16 and 18-19 are also rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US20170006499, of record, hereinafter ‘HAMPEL’) in view of Kumagai et al. (US20140198633, of record, hereinafter ‘KUMAGAI’) with evidence by Callaway et al. (US20050135379, of record, hereinafter ‘CALLAWAY’) and 3GPP (3GPP 38.874v0.3.2, of record, hereinafter ‘3GPP874’).
Regarding claim 1, HAMPEL teaches a method for a first node (Fig. 4, border node 208 of Routing Domain 240, Fig. 9 Domain B) supporting wireless access and wireless backhaul (Fig. 4, Fig. 5, Para [0039]: IAB nodes 214, 216, 218, 228 and 230, which may be access points, base stations (BS), eNBs, or other nodes that utilize wireless spectrum to support access for UEs and for the backhauling of access traffic. (Para [0043]) The border nodes 208 and 210 are base stations. (Para [0051]) network routing domain 240 and 242 is rooted at a different border node 208 and 210, respectively. (Para [0055]) Each forwarding IAB nodes 208, 210, 214, 216, 218, 228, 230 may represent IP router, implying each IAB nodes maintains routing table and exchange routing message, see also Para [0080]), comprising:
transmitting a first message to a second node, for updating a second routing path maintained by the second node (Para [0006]: A traffic flow from an IAB node may be migrated from a first tunnel associated with a first network routing domain to a second tunnel associated with a second routing domain in accordance with routing messages on each of the network routing domains. (Fig. 9, Para [0101]) Based on the derived link and route information, at 912, the IAB node 216 selects Flow 2 to be migrated from Domain A 242 to Domain B 240. At 920, Flow 2 (second routing path) 
wherein the second node is a descendant node of the first node (Fig. 4, Fig. 5, Para [0059]: access traffic from the core network 206 (control plane node 222, Para [0061]) towards the UE 220 (to IAB node 216, second node) may be switched to routing path 246 through the main backhaul network 204 and towards border node 208 (via IAB node 228 to IAB node 216 which is interpreted as second node is a descendant node of control plane node 222 and border node 208, as evidenced by CALLAWAY). See also Fig. 9 message 920 to IAB 216 via IAB node 230 (descendant nodes) via Domain B 240 from Core Network 206. CALLAWAY defines a descendant node (Fig. 3, Para [0056]) A "descendant node" is a node that descends from the network coordinator (root or donor node. e.g. control plane node 222 of HAMPE) or other nodes (first nodes, Para [0009] intermediate devices, e.g. border node 208 of HAMPEL) that are between the node (descendent node or second node) and the network coordinator).
wherein the first node and/or the second node is not an IAB donor (Fig. 9, Para [0101]: at 920, Flow 2 (second routing path) has been migrated (from Domain A) to Domain B 240 (node 208, first node), such that the access traffic for Flow 2 is exchanged on a tunnel between IAB node 216 (second node) and the core network 206 with global anchor residing on a control plane node 222 (the third node, see Fig. 4, Para 3GPP874), implying node 208 (first node) and node 216 (second node) are not IAB donor. 3GPP874 defines an IAB donor node (Page 6, Section 3.1) IAB-donor RAN node which provides UE’s interface to core network and wireless backhauling functionality to IAB nodes, which is analogous to HAMPLE control plane node 222 of the core network 206 providing UE’s interface to core network. Therefore the first node 208 and second node 216 are not an IAB donor).
HAMPEL does not explicitly disclose updating a second routing path maintained by the second node.
In an analogous art, KUMAGAI teaches updating a second routing path maintained by the second node (Fig. 5, Para [0106-0107] Error between node 20o and node 20n causes propagation of route request and route answer (first message) updating communication route from center node 10 to node 20n (second node) via node 20m or 20i (first node)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KUMAGAI in to the system of HAMPEL in order to take the advantage of communication route control method that can automatically reset a communication route in case an error has occurred in a communication network (KUMAGAI: Para [0002]).

Regarding claim 2, the combination of HAMPEL and KUMAGAI, specifically HAMPEL teaches wherein the first node transmits the first message in response to receiving a second message of routing path update from a third node (Para [0006]: A traffic flow from an IAB node may be migrated from a first tunnel associated 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KUMAGAI in to the system of HAMPEL in order to take the advantage of communication route control method that can automatically reset a communication route in case an error has occurred in a communication network (KUMAGAI: Para [0002]).

Regarding claim 3, HAMPLE does not explicitly disclose the first node updates a first routing path maintained by the first node in response to receiving the second message of routing path update from the third node.
KUMAGAI teaches the first node updates a first routing path maintained by the first node in response to receiving the second message (Fig. 5, Para [0107]: The center node 10 (third node) and the nodes (e.g. nodes 20i, 20m) transfer a route answer packet (second message from center node 10 and first message from other 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KUMAGAI in to the system of HAMPEL in order to take the advantage of communication route control method that can automatically reset a communication route in case an error has occurred in a communication network (KUMAGAI: Para [0002]).

Regarding claim 4, the combination of HAMPEL and KUMAGAI, specifically HAMPEL teaches wherein the first node transmits the first message in response to detection of backhaul link failure (or backhaul link recovery) of a descendant node of the first node (Para [0006]: A traffic flow from an IAB node may be migrated from a first tunnel associated with a first network routing domain to a second tunnel associated with a second routing domain in accordance with routing messages on each of the network routing domains. (Fig. 4, Fig. 5, failure of link 244, Para [0057-0059]: Link failure occurs along routing path 238 (e.g., at link 244, between IAB node 216 and IAB CALLAWAY). The traffic flow within tunnel 224 between the local anchor (IAB node 216) and the global anchor (control plane node 222) may be migrated from network routing domain 242 to network routing domain 240, switched to routing path 246 (from routing path 238). CALLAWAY defines a descendant node (Fig. 3, Para [0056]) A "descendant node" is a node that descends from the network coordinator or other nodes (first nodes, Para [0009] intermediate devices) that are between the node (descendent node or second node) and the network coordinator. (Para [0066, 0068, 0072]) FFD may have route discovery capabilities, based on a table-based routing protocol, forwarding a frame to a descendant. Routing table is updated based on transmitted RREQ frame).

Regarding claim 5, the combination of HAMPEL and KUMAGAI, specifically HAMPEL teaches the first node transmits information about the routing path update to an IAB (Integrated Access and Backhaul) donor of the first node (Fig. 9, at 916, Para [0101]: IAB node 216 generates and transmits a path update message to the global anchor on the core network 206 (the third node 222 in Figs. 2-7, a donor node, as evidenced by 3GPP874) to migrate Flow 2 to the tunnel endpoint address it holds on Domain B 240. The path update message may be sent via Domain A 242, as shown at 914, or via Domain B 240 (the first node 208 in Figs. 2-7), as shown at 916. 3GPP874 defines an IAB donor node (Page 6, Section 3.1) IAB-donor RAN node which provides UE’s interface to core network and wireless backhauling functionality to IAB 

Regarding claim 6, the combination of HAMPEL and KUMAGAI, specifically HAMPEL teaches wherein the second node is a child node of the first node (Fig. 9 message 920 from Domain B 240 (border node 208) to node 216 (second node) a child node (node 216 connected to node 208 via node 230, interpreted a child node of border node 208 in the downstream, as defined by Para [0146] of the instant application)).
Please note KUMAGAI also teaches neighbor node as child node (Fig. 3 communication route table, Para [00064]) disclosing a route answer packet transmitted from a node that is a target node is received at another node (for example, a neighbor node is a Child Node, see Fig. 3) in response to a route request packet. See also Fig. 8, Para [0123] single parent node (center node) 50 and child nodes 60a to 60r).

Regarding claim 8, HAMPEL teaches wherein the third node is a parent node of the first node (Fig. 9, Para [0101]) at 920, Flow 2 (second routing path) has been migrated (from Domain A) to Domain B 240, such that the access traffic for Flow 2 is exchanged on a tunnel between IAB node 216 (second node) and the core network 206 with global anchor residing on a control plane node 222 (the third node, see Fig. 4, Para [0036]), via Domain B 240 (first node 208, implying control plane node 222 (third node) is the parent node being in the upstream of the border IAB node 208 (first node), as defined by Para [0146] of the instant application).


Regarding claim 9, the combination of HAMPEL and KUMAGAI, specifically HAMPEL teaches wherein the third node is an IAB (Integrated Access and Backhaul) donor of the first node (Fig. 9, Para [0101]: at 920, Flow 2 (second routing path) has been migrated (from Domain A) to Domain B 240 (node 208, first node), such that the access traffic for Flow 2 is exchanged on a tunnel between IAB node 216 (second node) and the core network 206 with global anchor residing on a control plane node 222 (the third node, see Fig. 4, Para [0036], as evidenced by 3GPP874). 3GPP874 defines an IAB donor node (Page 6, Section 3.1) IAB-donor RAN node which provides UE’s interface to core network and wireless backhauling functionality to IAB nodes, which is analogous to HAMPLE control plane node 222 of the core network 206 providing UE’s interface to core network).

Regarding claim 11, HAMPEL teaches a first node (Fig. 8 IAB Node 800, Fig. 4, Fig. 5, Para [0039]: IAB nodes 214, 216, 218, 228 and 230, which may be access points, base stations (BS), eNBs, or other nodes that utilize wireless spectrum to support access for UEs and for the backhauling of access traffic. (Para [0043]) The border nodes 208 and 210 are base stations. (Para [0051]) network routing domain 240 
a control circuit (Para [0081]: IAB node 800 employing a processing system 805);
a processor installed in the control circuit (Fig. 8, Processor 804 in Processing System 805 of IAB Node 800); and
a memory installed in the control circuit and operatively coupled to the processor (Fig. 8, Memory 850, computer-readable media 806 in Processing System 805 of IAB Node 800, Para [0085]: The bus 802 links together various circuits including one or more processors (represented generally by the processor 804), a memory 850 and computer-readable media (represented generally by the computer-readable medium 806);
wherein the processor is configured to execute a program code stored in the memory (Para [0086]: The processor 804 is responsible for managing the bus 802 and general processing, including the execution of software stored on the computer-readable medium 806) to:
transmit a first message to a second node, for updating a second routing path maintained by the second node (Para [0006]: A traffic flow from an IAB node may be migrated from a first tunnel associated with a first network routing domain to a second tunnel associated with a second routing domain in accordance with routing messages on each of the network routing domains. (Fig. 9, Para [0101]) Based on the derived link and route information, at 912, the IAB node 216 selects Flow 2 to be 
wherein the second node is a descendant node of the first node (Fig. 4, Fig. 5, Para [0059]: access traffic from the core network 206 (control plane node 222, Para [0061]) towards the UE 220 (to IAB node 216, second node) may be switched to routing path 246 through the main backhaul network 204 and towards border node 208 (via IAB node 228 to IAB node 216 which is interpreted as second node is a descendant node of control plane node 222 and border node 208, as evidenced by CALLAWAY). See also Fig. 9 message 920 to IAB 216 via IAB node 230 (descendant nodes) via Domain B 240 from Core Network 206. CALLAWAY defines a descendant node (Fig. 3, Para [0056]) A "descendant node" is a node that descends from the network coordinator (root or donor node. e.g. control plane node 222 of HAMPE) or other nodes (first nodes, Para [0009] intermediate devices, e.g. border node 208 of HAMPEL) that are between the node (descendent node or second node) and the network coordinator).
wherein the first node and/or the second node is not an IAB donor (Fig. 9, Para [0101]: at 920, Flow 2 (second routing path) has been migrated (from Domain A) to Domain B 240 (node 208, first node), such that the access traffic for Flow 2 is exchanged on a tunnel between IAB node 216 (second node) and the core network 206 3GPP874), implying node 208 (first node) and node 216 (second node) are not IAB donor. 3GPP874 defines an IAB donor node (Page 6, Section 3.1) IAB-donor RAN node which provides UE’s interface to core network and wireless backhauling functionality to IAB nodes, which is analogous to HAMPLE control plane node 222 of the core network 206 providing UE’s interface to core network. Therefore the first node 208 and second node 216 are not an IAB donor).
HAMPEL does not explicitly disclose updating a second routing path maintained by the second node.
In an analogous art, KUMAGAI teaches updating a second routing path maintained by the second node (Fig. 5, Para [0106-0107] Error between node 20o and node 20n causes propagation of route request and route answer updating communication route from center node 10 to node 20n (second node) via node 20m or 20i (first node)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KUMAGAI in to the system of HAMPEL in order to take the advantage of communication route control method that can automatically reset a communication route in case an error has occurred in a communication network (KUMAGAI: Para [0002]).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.
claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mildh et al. (US20200120725), describing Internet Protocol (IP) address assignment in Integrated Access Backhaul (IAB) networks
Tsai et al. (US20190394084), describing network link topology adaptation method for integrated access and backhaul node and integrated access and backhaul node using the same
Keskitalo et al. (US20190357247), describing predictive scheduling request or buffer status report for wireless backhauling

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413